UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6904



MARK E. RICHARDS,

                                            Petitioner - Appellant,

          versus


GENE JOHNSON, Director,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-602)


Submitted:   July 15, 2004                  Decided:   July 23, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark E. Richards, Appellant Pro Se.     Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mark E. Richards seeks to appeal the district court’s

order denying as untimely his petition filed under 28 U.S.C. § 2254

(2000).     The order is appealable only if a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating that reasonable jurists would find his constitutional

claims are debatable and that any dispositive procedural rulings by

the district court are also debatable or wrong.          See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed   the   record    and   conclude   that

Richards has not made the requisite showing.          Accordingly, we deny

Richards’ motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                 - 2 -